J-S04002-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

K.J.W.,                                              IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellant

                       v.

L.W.,

                            Appellee                     No. 1429 MDA 2014


                  Appeal from the Order Entered July 28, 2014
                In the Court of Common Pleas of Lebanon County
                       Civil Division at No(s): 2013-20723


BEFORE: BOWES, ALLEN, and STRASSBURGER,* JJ.

MEMORANDUM BY BOWES, J.:                                  FILED APRIL 08, 2015

        K.J.W. (“Mother”) appeals from the July 28, 2014 custody order

awarding L.W. (“Father”) primary physical custody of their nearly eleven-

year-old son, J.W., and granting Mother overnight custody during three

weekends per month. Mother asserts that the trial court erred in denying

her motion to continue the custody hearing and by requiring her to

participate in the custody trial without counsel. We affirm.

        Mother and Father married on December 9, 2002, and J.W. was born

of the marriage during August 2003.            The parties’ relationship eventually

dissolved, and on October 3, 2013, Father filed for divorce.           As Father’s

divorce complaint did not include a count for custody of his son, on
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S04002-15


November 12, 2013, Mother filed a custody complaint seeking shared legal

custody of J.W. and primary physical custody.

       Since the itinerate nature of Mother’s legal representation during the

course of this litigation is pertinent to our disposition, a comprehensive

review of the procedural history is warranted. Mother’s first attorney Wiley

Parker, Esquire, who represented Mother in a support matter, accepted

service of Father’s divorce compliant.            However, Bret Wiest, Esquire,

subsequently entered his appearance and filed Mother’s November 2013

custody complaint. Attorney Wiest represented Mother pro bono through a

referral from MidPenn Legal Services’ program. Two months later, Attorney

Wiest filed a motion to withdraw from representation citing Mother’s desire

to fire him and proceed unrepresented.           See Motion to Withdraw Entry of

Appearance, 1/14/14 at 1. The trial court granted the motion the following

day.

       Next, the trial court granted Father’s petition for a writ of ne exeat1

prohibiting Mother from removing J.W. from Lebanon County, Pennsylvania

pending the custody litigation. Father was concerned that, in the absence of

a custody order and in light of Mother’s statement that J.W. would only be in

the county for approximately one more month, Mother would attempt to

remove the child from the court’s jurisdiction.           The court scheduled a
____________________________________________


1
  Ne exeat is a writ ordering a person to whom it is addressed not to leave
the court’s jurisdiction. See Black’s Law Dictionary 1054 (7th ed. 1999).



                                           -2-
J-S04002-15


conciliation conference for January 27, 2014, where Mother appeared pro se.

Following the conciliation conference, the court entered an interim custody

order awarding Mother primary custody and granting Father five-hour

periods of physical custody on Monday and Tuesday evenings.           The order

provided that once Father secured suitable housing, he could exercise

weekly overnight custody between Monday afternoon and Wednesday

morning.

      Mother retained her next attorney, Colleen Gallo, Esquire, on April 1,

2014, who entered her appearance for the pretrial conference.         Following

that meeting, the trial court declined to schedule a custody trial because the

parties appeared to be working toward an amicable resolution of the custody

dispute.   The interim order continued to govern the custody arrangement.

Three weeks later, Mother filed a motion to withdraw her custody complaint.

The motion indicated that Mother desired to maintain the status quo outlined

in the interim custody order granting her primary physical custody.

      Father countered that the interim order was insufficient to address all

of the facets of the custody dispute, and he argued that Mother failed to

comply with that interim order. Father complained, inter alia, that Mother

interfered with his weekday custody on at least eight occasions between

February 11, and April 1, 2014, and that J.W. was absent from school on six

of those dates. Additionally, Father filed a motion to schedule the custody




                                    -3-
J-S04002-15


trial.    On May 13, 2014, the trial court granted Father’s motion and

scheduled the custody trial for July 28, 2014.

         On May 30, 2014, Attorney Gallo filed a petition to withdraw from

representation.      That petition averred that Mother “has requested that

Petitioner withdraw her appearance in the custody matter.” See Petition for

leave to withdraw appearance in custody, 5/30/14 at (unpaginated) 2. The

request was granted on June 2, 2014.2            The following day, Father filed a

petition for contempt against Mother for failing to comply with the interim

custody order.      Specifically, Father alleged that Mother interfered with his

ability to exercise physical custody and would not permit him to contact the

mental health professionals treating their son.            The scheduling order

included a notation that the trial court mailed notice of the contempt hearing

directly to Mother “Plaintiff (Pro Se).” Notice and Order to Appear, 6/6/14,

at 2.     After a hearing, on June 24, 2014, the trial court found Mother in



____________________________________________


2
    On July 1, 2014, Attorney Gallo reentered her appearance under the
consolidated docket number governing both the custody case and the the
divorce action, filed a counterclaim in divorce, and requested the
appointment of a divorce master to address economic aspects of the divorce
unrelated to custody. Since Attorney Gallo remained listed as the attorney
of record when the custody trial occurred, she technically represented
Mother at that juncture. However, it is clear from the record that Attorney
Gallo’s appearance was for a limited purpose unrelated to the child custody
litigation. Moreover, neither Mother nor the trial court treated Attorney
Gallo’s representation in the divorce matter as extending to the custody
litigation.



                                           -4-
J-S04002-15


contempt. That order was mailed directly to Mother, again, with the pro se

designation.

       On July 22, 2014, nearly ten weeks after the trial court scheduled the

custody hearing, and approximately six-and-one-half-weeks after Attorney

Gallo withdrew her appearance in the custody case, Mother filed a pro se

motion for a continuance. Mother alleged that she was unrepresented, could

not afford to hire private counsel, and although she sought representation

through MidPenn Legal Services, the agency was unable to represent her or

refer her to pro bono counsel before the scheduled hearing. The trial court

denied the motion summarily the following day, and after revisiting Mother’s

request at the outset of the scheduled custody hearing, the court proffered

its explanation on the record in open court. Thereafter, the trial court heard

both parties’ evidence and entered the above referenced custody order

awarding Father primary physical custody of J.W. and granting Mother

partial physical custody on three weekends per month, alternating major

holidays, and one full week of summer vacation.       This counseled, timely

appeal followed.3 Mother complied with Pa.R.A.P. 1925(a)(2)(i) by filing her

concise statement of errors complained of on appeal concomitant with her

notice of appeal. She raises two issues for our review:


____________________________________________


3
  Attorney Parker, the lawyer who accepted service of Father’s divorce
complaint on Mother’s behalf, represents Mother on appeal.



                                           -5-
J-S04002-15


        [1] Did the Lower Court err in denying Appellant[’s] . . . Motion
        for Continuance filed on or about July 22, 2014 to permit her to
        obtain counsel?

        [2.] Did the Lower Court err requiring Appellant . . . to
        participate in the Custody Trial without counsel?

Mother’s brief at 6.4

        This Court reviews a trial court’s decision to grant or deny a

continuance for an abuse of discretion.          Baysmore v. Brownstein, 771

A.2d 54, 57 (Pa.Super. 2001). “An abuse of discretion is more than just an

error in judgment and, on appeal, the trial court will not be found to have

abused its discretion unless the record discloses that the judgment exercised

was manifestly unreasonable, or the results of partiality, prejudice, bias or

ill-will.”   Id. There is no specific rule governing continuances in Pa.R.C.P.

1915.1-1915.25, the sections of our procedural rules that relate specific to

custody and visitation. Accordingly, we review Mother’s claim in light of the

general rule delineated in Pa.R.C.P. 216.

        The applicable rule sets provides as follows:

        Rule 216. Grounds for Continuance

        (A) The following are grounds for a continuance:

             (1) Agreement of all parties or their attorneys, if approved by
             the Court;

____________________________________________


4
  Mother does not challenge the merits of the trial court’s consideration of
J.W.’s best interests pursuant to 23 Pa.C.S. 5328(a) or the court’s iteration
of its considerations on the record at the close of the hearing. See N.T.
7/28/14, at 224-237.



                                           -6-
J-S04002-15


        (2) Illness of counsel of record, a material witness, or a
        party. If requested a certificate of a physician shall be
        furnished, stating that such illness will probably be of
        sufficient duration to prevent the ill person from participating
        in the trial;

        (3) Inability to subpoena or to take testimony by deposition,
        commission, or letters rogatory, of any material witness,
        shown by affidavit which shall state:

          (a) The facts to which the witness would testify if present
          or if deposed;

          (b) The grounds for believing that the absent witness
          would so testify;

          (c) The efforts made to procure the attendance or
          deposition of such absent witness; and

          (d) The reasons for believing that the witness will attend
          the trial at a subsequent date, or that the deposition of the
          witness can and will be obtained;

        (4) Such special ground as may be allowed in the discretion
        of the court;

        (5) The scheduling of counsel to appear at any proceeding
        under the Pennsylvania Rules of Disciplinary Enforcement,
        whether:

          (a) as counsel for a respondent-attorney before a hearing
          committee, special master, the Disciplinary Board or the
          Supreme Court;

          (b) as a special      master   or   member    of   a   hearing
          committee; or

          (c) as a member of the Disciplinary Board;

        (6) The scheduling of counsel to appear at any proceeding
        involving the discipline of a justice, judge or magisterial
        district judge under Section 18 of Article V of the Constitution
        of Pennsylvania, whether:


                                   -7-
J-S04002-15


             (a) as counsel for a justice, judge, or magisterial district
             judge before the special tribunal provided for in 42 Pa.C.S.
             § 727, the Court of Judicial Discipline, the Judicial Conduct
             Board or any hearing committee or other arm of the
             Judicial Conduct Board; or

             (b) as a member of the Court of Judicial Discipline, the
             Judicial Conduct Board or any hearing committee or other
             arm of the Judicial Conduct Board.

Pa.R.C.P. 216.

        Herein, there was no agreement between the parties, illness, discovery

issue, or applicable scheduling conflicts. Thus, the only potential ground for

Mother’s request for a continuance in this case was under Rule 216(A)(4)

“Such special ground as may be allowed in the discretion of the court[.]”

Instantly, our review of the record does not reveal that the court abused its

discretion in denying Mother’s motion.

        At the beginning of the custody hearing, the trial court engaged

Mother in a lengthy discussion about her request for the continuance. First,

the trial court listed the attorneys who had represented Mother since she

filed the underlying custody complaint, culminating with Attorney Gallo’s

withdrawal on June 2, 2014.      See N.T., 7/28/14, 6-7.     Mother confirmed

that she was unable to afford Attorney Gallo’s representation in the custody

case.     Id. at 7, 8.      Next, the court highlighted that Mother had

approximately six-and-one-half weeks from the date of Attorney Gallo’s

withdrawal to find another lawyer to represent her at the custody hearing

but failed to do anything other than contact MidPenn Legal Services to help

her secure a continuance.     However, that effort was ineffectual.     Indeed,


                                      -8-
J-S04002-15



when the agency contacted Father’s attorney to request the scheduling

accommodation, it was still unaware that Mother had fired Attorney Wiest,

the pro bono attorney who it originally referred to Mother to assist her in

initiating this custody litigation. Id. at 8.

      Thereafter, the trial court considered Father’s bases for opposing

Mother’s motion.     The crux of Father’s position was that time was of the

essence in this highly contentious custody litigation. Father cited Mother’s

interference with his ability to exercise custodial rights, her lack of

communication, and her unilateral decision making regarding J.W.’s mental

health. Id. at 9-10. For instance, Mother previously refused to allow Father

to access J.W.’s health records or contact his doctors, and after the

contempt order directed her to release that information, Mother simply

changed physicians without informing Father.       Id. at 10-11.   Additionally,

Father was concerned that Mother would abduct J.W. despite the order

requiring the child to stay within the county. Id. at 10. Also, noting that

J.W.’s summer break was ending and that Mother had caused J.W. to miss

several days of school during the prior academic year, Father desired to

resolve the custody dispute and have his son settle into a routine before

school started. Id. at 10, 11.

      Thereafter, the trial court issued the following findings:




                                       -9-
J-S04002-15


       One, mother has had two previous counsel, both of whom have
       withdrawn their appearance.

       Two, mother had previously continued a contempt proceeding
       under the basis of needing legal counsel.[5] And even though
       the Court granted that matter, she still appeared without
       counsel.

       Three, the continuance asked in this matter . . . was filed almost
       seven weeks after the date set for the custody [hearing.]

       Four, based on all of the circumstances in this case and the
       necessity to promptly address custody matters, the Court is
       compelled to deny the custody request.

N.T., 7/28/14, at 11-12. Prior to issuing the underlying custody order, the

trial court revisited this issue a third time, reiterated the foregoing rationale

and concluded, “The matter has gone too long. I felt the interest of the child

trumped     all   of   [Mother’s    reasons]   and   denied   [the   request   for   a

continuance].      Id. at 224.      There is no basis to disturb the trial court’s

determination.




____________________________________________


5
  The certified record does not support the court’s finding that it previously
granted Mother a continuance so that she could obtain representation prior
to the hearing on Father’s petition for contempt. The record confirms that
Father filed his motion for contempt on June 3, 2014, and on June 6, the
trial court entered an order scheduling a hearing for June 24, 2014. The
certified record does include Mother’s putative request to continue that
proceeding, and neither the request nor an order granting a continuance is
noted on the list of docket entries. Moreover, the hearing occurred on the
date originally scheduled. Consequently, the record will not sustain this
aspect of the trial court’s findings. Hence, we do not consider this finding in
affirming the trial court’s decision to deny Mother’s request to continue the
custody hearing.



                                          - 10 -
J-S04002-15



      Initially, we observe that Mother’s attempt to bolster her position by

referencing Corra v. Coll, 451 A.2d 480 (Pa.Super. 1982), is unpersuasive.

In Corra, this Court confronted whether an indigent defendant in a civil

paternity action filed pursuant to the now-repealed Pennsylvania Civil

Procedure Support Law had a right to representation under the Fourteenth

Amendment to the United States Constitution.          In relevant part, after

engaging in the required constitutional analysis, we found that regardless of

whether the paternity action was state-initiated or simply prosecuted by an

indigent Mother with a state-provided attorney, due process required the

reciprocal appointment of counsel for an indigent defendant.      Id. at 192-

193. We reasoned, “the legislature has conferred legal representation on a

complainant upon the request of the court, or a Commonwealth or local

public welfare official.   We find no reason why an indigent defendant,

accused of parentage, should not also be provided with assistance of

experienced counsel.” Id. at 194.

      Mother’s reliance upon our holding in Corra is inapt within the domain

of child custody litigation because the relevant aspects of the two actions

simply do not equate. While a civil paternity case under the Pennsylvania

Civil Procedure Support Law implicated at least some level of state action,

there is no state action in a custody matter.      As we discuss, infra, child

custody litigation is purely private and the parties to the custody dispute are

responsible for their own counsel.    Thus, in contrast to the civil paternity

case this Court addressed in Corra, where the statute provided for state-

                                     - 11 -
J-S04002-15



appointed counsel to represent indigent mothers, the legislature has never

conferred legal representation to       either   parent in custody disputes.

Accordingly, the Corra Court’s rationale is not instructive to the case at bar.

      Additionally, the certified record validates that the trial court’s decision

was not manifestly unreasonable or the results of partiality, prejudice, bias

or ill-will. Prior to denying Mother’s motion for a continuance, the trial court

considered all of the pertinent factors in this case, including the case history,

Mother’s intermittent legal representation, the amount of time Mother had to

locate yet another substitute counsel before the scheduled hearing, the

effect of further delay upon Father, and most importantly, J.W.’s best

interest.

      Stated simply, while Mother lacked representation on the date of the

hearing, she had been represented by several attorneys throughout this

litigation, whom she either deemed ill fitting or too expensive. Mother had

more than six weeks from the date that Attorney Gallo withdrew her

representation to either retain private counsel or locate substitute pro bono

counsel. She did neither. Instead, Mother continued unrepresented, flouted

the interim court order, and abused the authority that she wielded

concomitant to that interim award of primary physical custody.            Mother

failed to cooperate with Father regarding basic issues, threatened to abscond

with J.W., and elected to keep J.W. home from school rather than permit

Father to exercise his court-ordered custodial periods. These actions sustain

Father’s perspective that maintaining the status quo while Mother searched

                                     - 12 -
J-S04002-15



for another lawyer would not only continue to prejudice him, but would also

penalize J.W.   As the trial court cogently opined, “The child should not be

penalized because Mother has a history of becoming dissatisfied with her

attorneys and firing them.    The child’s interest trumped all and required

proceeding with the custody trial.” Trial Court Opinion at 7. For all of the

foregoing reasons, Mother’s claim fails.

      Next, we address Mother’s complaint that the trial court erred in

requiring her to proceed without the assistance of counsel. Mother does not

assert that she was entitled to counsel. Indeed, it well ensconced that there

is no absolute right to counsel in civil cases, including child custody cases.

See Karch v. Karch, 879 A.2d 1272 (Pa.Super. 2005) (“There is no right to

counsel in divorce, custody, or support proceedings.”); Rich v. Acrivos, 815

A.2d 1106, 1108 (Pa.Super. 2003) (affirming trial court’s decision to deny

husband   court-appointed    attorney      in   divorce   proceedings);   Wilt   v.

LaLonde, 762 A.2d 1109 (Pa. Super. 2000) (Sixth Amendment right to

counsel did not extend to a custody and visitation cases).           Rather than

assert a non-existent right to counsel, Mother delineates a litany of trial

court errors and argues that, but for the court’s demand that she litigate her

custody complaint pro se, the errors could have been highlighted and

corrected. Again, no relief is due.

      First, the trial court did not require Mother to litigate her case pro se.

As we previously discussed, Mother had sufficient time to obtain legal

representation in this case. However, since Mother failed to secure counsel

                                      - 13 -
J-S04002-15



prior to the custody hearing or a continuance to maintain the status quo, the

trial court properly demanded that the custody hearing proceed regardless of

the   status   of   Mother’s   legal   representation.   Our   jurisprudence   is

unambiguous in that a pro se litigant takes upon the risks associate with the

absence of any legal training. See Rich, supra at 1108 (quoting Vann v.

Unemployment Compensation Board of Review, 494 A.2d 1081, 1086

(Pa. 1985)) (“any layperson choosing to represent himself in a legal

proceeding must, to some reasonable extent, assume the risk that his lack

of expertise and legal training will prove his undoing.”).       Indeed, while

Mother concedes this principle, she asserts that the trial court overstepped

its bounds and made Mother’s presentation of her case more difficult. The

record belies Mother’s assertion.       Contrary to Mother’s protestations, the

trial court made deliberate efforts to help Mother keep her argument on

course during the custody hearing, including providing her a copy of the §

5328(a) best interest factors that would be dispositive of the child custody

case. Accordingly, no relief is due.

      For all of the forgoing reasons, we affirm the order awarding Father

primary physical custody of his eleven-year-old son.

      Order affirmed.

      Judge Allen joins this disposition.

      Judge Strassburger concurs in the result.




                                       - 14 -
J-S04002-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/8/2015




                          - 15 -